Title: To Thomas Jefferson from Stanley Griswold, 26 November 1804
From: Griswold, Stanley
To: Jefferson, Thomas


                  
                     Sir,
                     Walpole, N.H. 26. Nov. 1804.
                  
                  I have the pleasure to inform you, that by letters received last evening from members of the legislature of this state, now in session at Concord, it appears, that the votes for Electors of President and V. president have been canvassed, and that the ticket supported by republicans has succeeded by a majority of 702 votes over the opposite ticket. The result was as follows,
                  
                     
                        
                           Republican
                        
                        9088
                        
                     
                     
                        
                           Federal
                        
                        8386
                        
                     
                     
                        Scattering
                        128
                        
                     
                  
                  The gentlemen elected are Mess. John Goddard, Levi Bartlett, Jonathan Steele, Robert Alcock, Timothy Walker, George Aldrich, Wm. Tarlton.
                  Give me leave most cordially to congratulate you on this auspicious event, so promising to the harmony and quiet of the Union.
                  The amendment to the U.S. constitution, proposed by the legislature of Massachusetts, was under consideration at the date of my letters (Saturday last,) and will unquestionably be rejected. 
                  I am with sentiments of great respect, Your obedt. Servant,
                  
                     Stanley Griswold. 
                     
                  
               